On Rehearing.
Per Curiam.
In the petition for rehearing in this case (129 Wash. 538, 225 Pac. 429), our attention is called to what is claimed to be an incorrect statement in the opinion where it is said that “he admits” he has not yet served the sentence which was legally imposed. The words “he admits” will be eliminated from the opinion and there will be substituted in their stead “it has been held” (State v. Miller, 78 Wash. 268, 138 Pac. 896). With this substitution the petition for rehearing will be denied.